DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a debris removal assembly for removing and collecting debris” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gammack et al. (8240003).

In reference to claim 1, Gammack et al. disclose a vacuum cleaner, comprising: a housing (10), a working air path comprising a dirty air inlet (at inlet of 20) and a clean air outlet (as the air is “expelled to the atmosphere” see Column 3, Lines 44-50), a motor/fan assembly (14) in fluid communication with the dirty air inlet for generating a working airstream through the working air path, a debris removal assembly (18) for removing and collecting debris from the working airstream for later disposal, a hose (40) forming a portion of the working air path and a telescoping wand (50) moveable between a retracted position (Figures 1 and 3) and an extended position (Figure 4), wherein at least a portion (i.e. lower portion) of the telescoping wand protrudes into the hose when the telescoping wand is in the retracted position (Figure 3 and Column 4, Line 65-Column 5, Line 2). 

In reference to claim 4, Gammack et al. disclose that the telescoping wand further comprises a wand handle housing (60) including a first conduit section (62, Figure 3), a handle grip (68) extending from the first conduit section, and a hose connector (64/49) located at a distal end (lower end) of the first conduit section (Figure 3) and adapted for coupling the wand handle housing to the hose (Column 4, Lines 21-23).

In reference to claim 5, Gammack et al. disclose that the telescoping wand further comprises a second conduit section (50), at least a portion (i.e. a lower portion) of the second conduit section configured to telescope inside the handle housing, hose connector, and hose when the telescoping wand is in the retracted position (Figure 3).

In reference to claim 6, Gammack et al. disclose that the at least a portion (i.e. lower portion) of the second conduit section is located at a first end (54) and a second distal end (52) of the second conduit section includes a wider conduit section (51, Figure 7a), having a width larger than the first conduit section and adapted to limit an amount of retraction (Column 7, Lines 33-39). 

In reference to claim 8, Gammack et al. disclose that the wand handle housing further comprises a locking ring (80) configured to releasably lock the telescoping wand at a desired extension length (Figure 5). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9-14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gammack et al. (8240003) in view of Conrad (2014/0237767).

In reference to claim 2, Gammack et al. disclose the claimed invention as previously mentioned above and further disclose that the housing is an upright housing (Column 1, Lines 15-17 and Column 3, Lines 34-35), but lack, a removable assembly selectively operably coupled thereto, the motor/fan assembly and the debris removal assembly provided with the removable assembly and the hose extending from the removable assembly.
	However, Conrad teaches that it is old and well known in the art at the time the invention was made to provide a vacuuming device (1) that can placed into multiple cleaning configurations (Figures 6-16 and paragraphs 7 and 51) including a removable assembly (4) selectively operably coupled with latch (70, Figure 28), a motor/fan assembly (8) and a debris removal assembly (9) being provided with the removable assembly (paragraph 134) and a hose (7) extending from the removable assembly (Figure 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Gammack et al., with the known technique of providing a device that can placed into multiple cleaning configurations by comprising a removable assembly selectively operably coupled and including a motor/fan assembly, a debris removal assembly and a hose extending from the removable assembly, as taught by Conrad, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows the user to more easily clean hard to reach areas (i.e. “under a piece of furniture”, see paragraph 7) and/or which provides a portable surface cleaning device without having to use the remainder of the cleaning apparatus thereby providing a device that is more easily transportable. 
	
In reference to claim 3, Gammack et al. as modified by Conrad provide that the telescoping wand (50) and the hose (40) form a portion of the working air path in both an upright mode of operation (see Figure 1 of Gammack et al.) and when the removeable assembly is operated separately (see Figures 8, 9, 12 and 13 of Conrad). 

In reference to claim 9, Gammack et al. disclose a vacuum cleaner, comprising a main housing (10) including a suction nozzle (20), a pod module (18), a suction source (14) and generating a working air path, a hose (40) fluidly coupling the pod module, the hose forming a portion of the working air path in an upright mode of operation (Figure 1) and a wand (50) including at least one suction inlet (i.e. inlet portion of 54) fluidly coupled to the hose (Figure 3), wherein the wand and the hose form a portion of the working air path in the upright mode of operation and wherein the wand protrudes into the hose when the wand is in a storage position (Figure 3 and Column 4, Line 65-Column 5, Line 2).
	Gammack et al. lack providing, that the pod module is removably mounted to the main housing, that the suction source is carried by the pod module, that the hose forms a portion of the working air path in both an upright mode of operation and a pod mode of operation and that the wand and the hose form a portion of the working air path in both the upright mode of operation and the pod mode of operation.
	However, Conrad teaches that it is old and well known in the art at the time the invention was made to provide a vacuuming device (1) that can placed into multiple cleaning configurations (Figures 6-16 and paragraphs 7 and 51) by including a pod module (4) that is removably mounted to a main housing (2), a suction source (8) being carried by the pod module (paragraph 134), a hose (7) forming a portion of a working air path in both an upright mode of operation (Figure 1) and a pod mode of operation (Figures 8-10 and 12). The examiner also notes that because Gammack et al. disclose that the wand (50) is connected to the hose (40), when combined with the teaching of Conrad, both of these elements will form a portion of the working air path in both the upright mode of operation and the pod mode of operation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Gammack et al., with the known technique of providing a device that can placed into multiple cleaning configurations by comprising a pod module that is removably mounted to the main housing, a suction source that is carried by the pod module, and a hose that forms a portion of the working air path in both an upright mode of operation and a pod mode of operation and that the wand and the hose form a portion of the working air path in both the upright mode of operation and the pod mode of operation, as taught by Conrad, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows the user to more easily clean hard to reach areas (i.e. “under a piece of furniture”, see paragraph 7) and/or which provides a portable surface cleaning device without having to use the remainder of the cleaning apparatus thereby providing a device that is more easily transportable. 

In reference to claim 10, Gammack et al. disclose that the wand is a telescoping wand moveable between a retracted position (Figure 3) and an extended position (Figure 4). 

In reference to claim 11, Gammack et al. disclose that the wand protrudes into the hose (40) when the wand is in the retracted position (Figure 3). 

In reference to claim 12, Gammack et al. disclose that the wand further comprises a wand handle housing (60) including a first conduit section (62), a handle grip (68) extending from the first conduit section, and a hose connector (64/49) located at a distal end (lower end) of the first conduit section and adapted for coupling the wand handle housing to the hose (Column 4, Lines 21-23).

In reference to claim 13, Gammack et al. disclose that the telescoping wand further comprises a second conduit section (50), at least a portion (i.e. a lower portion) of the second conduit section configured to telescope inside the handle housing, hose connector, and hose when the telescoping wand is in the retracted position (Figure 3).

In reference to claim 14, Gammack et al. disclose that the at least a portion (i.e. lower portion) of the second conduit section is located at a first end (54) and a second distal end (52) of the second conduit section includes a wider conduit section (51, Figure 7a), having a width larger than the first conduit section and adapted to limit an amount of retraction (Column 7, Lines 33-39). 

In reference to claim 16, Gammack et al. disclose that the wand handle housing further comprises a locking ring (80) configured to releasably lock the telescoping wand at a desired extension length (Figure 5). 

In reference to claim 18, Conrad further show that the main housing includes a floor cleaning head (3) and an upright body (2) pivotally connected (at 19) to the floor cleaning head and wherein the suction nozzle is provided on the floor cleaning head (Figure 3).

In reference to claim 19, Conrad further show that the pod module (4) further comprises a wand receiver (156) provided on the pod module, the wand receiver forming a portion of the working air path between the floor cleaning head and the pod module (Figure 28). 


Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Gammack et al. (8240003) in view of Schiemann et al. (6565123).

In reference to claim 7, Gammack et al. disclose the claimed invention as previously mentioned above, but lack, at least a portion of the second conduit section further comprises detents on its exterior adapted to interface with an interior of the first conduit section and prevent uncoupling thereof.
	However, Schiemann et al. teach that it is old and well known in the art at the time the invention was made to provide a telescopic wand (12) having a portion (i.e. outer portion) of a second conduit section (12) with detents (13) on its exterior adapted to interface with an interior (at 29, Figure 4) of a first conduit section (11) and prevent uncoupling thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the telescopic wand, of Gammack et al., with the known technique of providing a telescopic wand having a portion of a second conduit section including detents on its exterior adapted to interface with an interior of a first conduit section, as taught by Conrad, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a telescopic wand which can be made more simply and which can be locked in multiple positions for extending the wand to a desired length as needed by the user. 

Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Gammack et al. (8240003) in view of Conrad (2014/0237767) and Schiemann et al. (6565123).

In reference to claim 15, Gammack et al. disclose the claimed invention as previously mentioned above, but lack, at least a portion of the second conduit section further comprises detents on its exterior adapted to interface with an interior of the first conduit section and prevent uncoupling thereof.
	However, Schiemann et al. teach that it is old and well known in the art at the time the invention was made to provide a telescopic wand (12) having a portion (i.e. outer portion) of a second conduit section (12) with detents (13) on its exterior adapted to interface with an interior (at 29, Figure 4) of a first conduit section (11) and prevent uncoupling thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the telescopic wand, of Gammack et al., with the known technique of providing a telescopic wand having a portion of a second conduit section including detents on its exterior adapted to interface with an interior of a first conduit section, as taught by Conrad, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a telescopic wand which can be made more simply and which can be locked in multiple positions for extending the wand to a desired length as needed by the user. 


Claim 17, is rejected under 35 U.S.C. 103 as being unpatentable over Gammack et al. (8240003) in view of Conrad (2014/0237767) and van der Meijden et al. (2009/0077759) or Webster (6182539).

In reference to claim 17, Gammack et al. disclose the claimed invention as previously mentioned above, but lack, the locking ring being formed as a threaded cuff adapted to tighten about a portion of the wand.
	However, van der Meijden et al. teach that it is old and well known in the art at the time the invention was made to provide a suction cleaning device (10) comprising a wand (16) and a locking ring formed as an internally threaded cuff (40) adapted to tighten about a portion (i.e. 38) of the wand (paragraph 32). 
In addition, Webster also shows that it is old and well known in the art at the time the invention was made to provide a telescopic handle assembly including a locking ring formed as an internally threaded cuff (20) that is adapted to tighten about a portion (i.e. 70) of a wand (14/16, Figures 2-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the locking ring, of Gammack et al., with the known technique of providing a locking ring that is formed as a threaded cuff adapted to tighten about a portion of the wand, as taught by Meijden et al. or Webster, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively connects the cuff to the wand and maintains the connection therebetween thus preventing any unwanted axial movement of the wand after being placed into a desired position. 
Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Gammack et al. (8240003) in view of Conrad (2014/0237767) and Gordon et al. (2004/0144633). 

In reference to claim 20, Gammack et al. disclose the claimed invention as previously mentioned above, but lack, a pod release button assembly comprising: a latch coupling the pod module to the upright body, a release button operably coupled with the latch for selectively releasing the latch and a light mounted inside the release button and configured to illuminate the release button. 
	However, Conrad teaches that it is old and well known in the art at the time the invention was made to provide a vacuum with a removable pod assembly (4) including a pod release button assembly (70/72) comprising: a latch (70) coupling the pod module (4) to the upright body (2) and a release button (72) operably coupled with the latch for selectively releasing the latch. The examiner further notes that Conrad teaches of including LED’s for indicating when a switch or button has been activated or deactivated (see paragraphs 371, 413, 414, 415 and 417). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pod module, of Gammack et al., with the known technique of providing a removable pod module including a pod release button assembly, as taught by Conrad, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows the user to more easily clean hard to reach areas (i.e. “under a piece of furniture”, see paragraph 7) and/or which provides a portable surface cleaning device without having to use the remainder of the cleaning apparatus thereby providing a device that is more easily transportable.
In addition, Gordon et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum with a button (720-725) having a light (“electro luminescent backlighting”, see paragraph 33) that is mounted inside the release button and configured to illuminate the release button (paragraphs 15 and 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the release button, of modified Gammack et al., with the known technique of providing a light that is mounted inside a release button and configured to illuminate the release button, as taught by Gordon et al, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more accurately and clearly indicates a status of the feature or mode associated with a particular button to the user during normal operation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gammack (7036183) teaches of providing a telescopic handle (10) having first and second ends (16 and 17) that can be connected to a hose (20) or a cleaning device (31) as needed by the user and wherein said handle (10) being retractable within said hose (Figure 1). Helps et al. (2009/0158548) also shows a vacuum having a telescopic handle (26) that extends through a handle housing (25) and is retractable within a flexible hose (11, Figure 2).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723